Response to Arguments
Applicant’s arguments submitted on 5/19/2021 have been fully considered.  Applicant argues that the newly added amendments to the claims traverse the rejections under 35 U.S.C. 102.  Examiner respectfully disagrees.  Previously cited Sasaki, JP 2009-282579 A (English translation previously provided by Examiner on 12/22/2020 and hereinafter referred to as “Sasaki”), discloses an information processing apparatus comprising: a memory; and a processor coupled to the memory, the processor (see Sasaki paras. 0015 and 0072-0082, where a computer comprising a CPU and memories implement computer programs) being configured to: execute generation processing that includes generating a plurality of first image processing programs as candidates for a second image processing program (see Sasaki paras. 0002, 0017, 0024, 0041, and 0052, where new image filter 20 programming is generated using genetic operations on a plurality of generations of old image filters), wherein each of the plurality of first image processing programs has a tree structure with nodes incorporating filters and is for processing images (see Sasaki paras. 0017, 0025, 0028, 0030, and 0031, where the image filter 20 comprises image filter components 22 which are themselves each an image filter, such as “low-pass filtering,” structured as nodes in a tree), and the second image processing program is a next generation image processing program in genetic programming and is for processing images (see Sasaki paras. 0002, 0017, 0024, 0025, 0028, 0030, 0031, 0041, and 0052, where the image filter programming undergoes a genetic algorithm through a plurality of generations), 
execute first evaluation processing that includes obtaining low-resolution learning data generated from learning data, the low-resolution learning data including an input image generated by reducing resolution of an input image included in the learning data, (see Sasaki paras. 0045-0047, where a low resolution image is obtained by reducing the target image and then the low-resolution image is used to determine the fitness of image filter programming); 
execute second evaluation processing that includes narrowing down the candidates based on an evaluation result of the evaluating fitness in the first evaluation processing (see Sasaki paras. 0007, 0035, 0039, 0042, 0045-0047, where two or more image filter programming are selected based on an evaluation of fitness/similarity calculations), and evaluating fitness of the narrowed-down candidates by using output data obtained by inputting the learning data to each of the narrowed-down candidates and execute determination processing that includes determining the second image processing program based on an evaluation result of the evaluating fitness in the second evaluation processing (see Sasaki paras. 0017, 0023, 0024, 0035, 0036, 0039-0042, and 0048-0052, where the full resolution target image is used to evaluate the fitness/similarity of the narrowed down candidates and select the final image filter programming).
Newly cited Kim et al., US 2017/0287217 A1 (hereinafter referred to as “Kim”), discloses images captured by an imaging apparatus (see Kim Abstract, Figs. 1-3, and para. 0016-0021, where cameras for capturing images are disclosed); and using low-resolution images followed by high-resolution images in genetic algorithms (see Kim para. 0032, where “[a]n image processor may implement relatively simple classifiers to identify potential objects of interest in a low-resolution image” and “[t]he image processor may also implement relatively complex classifiers to more specifically identify an object of interest in a high-resolution image”).
It would have been obvious to one of ordinary sill in the art at the time of filing to use the cameras of Kim to capture images for the genetic algorithms of Sasaki, because Kim teaches and suggests applying genetic algorithms to its images (see Kim para 0032, where “Various methods may be used including, but not limited to edge matching, divide-and-conquer searching, greyscale matching, gradient matching, histogram analysis, and machine learning (e.g., genetic algorithms)”), and it is also predictable that users would benefit from the ability to pick and choose which real world objects the user wants to capture for learning data by simply taking a picture of the object with a commercially available camera.
In Sasaki, Each filter component 22 of each candidate image filter 20 is also an image filter node of a tree structure (see Sasaki para. 0030, where “. . . each of the plurality of filter components 22 has a binarization calculation, a histogram calculation, a smoothing calculation, an edge detection calculation, a morphology calculation and / or a calculation in the frequency space (for example, a low-pass filtering calculation and a high-pass filtering calculation)” showing that the image filter components 22 are also image filters themselves; and para. 0028, where “. . . in such an image filter 20, the same input image data is given to each of the plurality of terminal filter components 22” where the image filter components are nodes in a tree structure).  These candidates are then a narrowed down based on their fitness (see Sasaki para. 0023, where “[t]he filter selection unit 50 selects the image filter 20 that generates the selection target image selected by the image selection unit 48 as the image filter 20 that converts the conversion target image into an image more similar to the target image”; and para. 0035, where “. . . the filter selection unit 50 may select the image filter 20 according to a method such as elite selection and roulette selection based on the goodness of fit of each of the plurality of image filters 20”; and para. 0039, where “[t]he similarity is an example of a parameter representing the goodness of fit of the image filter 20, and indicates how similar the selected image and the target image are” and “. . . this similarity becomes an evaluation value or an index indicating that the image filter 20 that generated the selected image is more appropriate as the value becomes larger”; and para. 0040, where “the filter selection unit 50 may select one image filter 20 corresponding to one selection target image having the highest degree of similarity in the last generation”; and para. 0041, where “. . . the filter selection unit 50 leaves the one or more image filters 20 selected in step SI 4 to the next generation, and deletes the image filter 20 that generated the selection target image that was not selected in step SI 4”).
Also, in Sasaki, first evaluation processing is evaluates the fitness of the plurality of first image filter programming using low-resolution learning data acquired by reducing the resolution of the target image (see Sasaki paras. 0045-0047).  Then, the second evaluation processing evaluates the fitness of the narrowed down plurality of first image filter programming using the full resolution target image, thereby selecting the final second image filter programming (see Sasaki paras. 0048-0052).  Accordingly, the amended claims are rendered obvious by the prior art of record.
Examiner suggests Applicant amend the claims to include the allowable subject matter of claim 2, similar in nature to Applicant’s amendments during the prosecution of Japanese patent JP 6798607 B2.

Claim Rejections - 35 USC § 102
The rejections under this statute are hereby withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, JP 2009-282579 A (English translation previously provided by Examiner on 12/22/2020 and hereinafter referred to as “Sasaki”) in view of Kim et al., US 2017/0287217 A1 (hereinafter referred to as “Kim”).

Regarding claim 1, Sasaki discloses an information processing apparatus comprising: a memory; and a processor coupled to the memory, the processor (see Sasaki paras. 0015 and 0072-0082, where a computer comprising a CPU and memories implement computer programs) being configured to: execute generation processing that includes generating a plurality of first image processing programs as candidates for a second image processing program (see Sasaki paras. 0002, 0017, 0024, 0041, and 0052, where new image filter 20 programming is generated using genetic operations on a plurality of generations of old image filters), wherein each of the plurality of first image processing programs has a tree structure with nodes incorporating filters and is for processing images (see Sasaki paras. 0017, 0025, 0028, 0030, and 0031, where the image filter 20 comprises image filter components 22 which are themselves each an image filter, such as “low-pass filtering,” structured as nodes in a tree), and the second image processing program is a next generation image processing program in genetic programming and is for processing images (see Sasaki paras. 0002, 0017, 0024, 0025, 0028, 0030, 0031, 0041, and 0052, where the image filter programming undergoes a genetic algorithm through a plurality of generations), 
execute first evaluation processing that includes obtaining low-resolution learning data generated from learning data, the low-resolution learning data including an input image generated by reducing resolution of an input image included in the learning data, and evaluating, for each first image processing program, fitness by using output data obtained by inputting the low-resolution learning data to the each first image processing program (see Sasaki paras. 0045-0047, where a low resolution image is obtained by reducing the target image and then the low-resolution image is used to determine the fitness of image filter programming); 
execute second evaluation processing that includes narrowing down the candidates based on an evaluation result of the evaluating fitness in the first evaluation processing (see Sasaki paras. 0007, 0035, 0039, 0042, 0045-0047, where two or more image filter programming are selected based on an evaluation of fitness/similarity calculations), and evaluating fitness of the narrowed-down candidates by using output data obtained by inputting the learning data to each of the narrowed-down candidates and execute determination processing that includes determining the second image processing program based on an evaluation result of the evaluating fitness in the second evaluation processing (see Sasaki paras. 0017, 0023, 0024, 0035, 0036, 0039-0042, and 0048-0052, where the full resolution target image is used to evaluate the fitness/similarity of the narrowed down candidates and select the final image filter programming).
Sasaki does not explicitly disclose images captured by an imaging apparatus.
However, Kim discloses images captured by an imaging apparatus (see Kim Abstract, Figs. 1-3, and para. 0016-0021, where cameras for capturing images are disclosed); and using low-resolution images followed by high-resolution images in genetic algorithms (see Kim para. 0032, where “[a]n image processor may implement relatively simple classifiers to identify potential objects of interest in a low-resolution image” and “[t]he image processor may also implement relatively complex classifiers to more specifically identify an object of interest in a high-resolution image”).
It would have been obvious to one of ordinary sill in the art at the time of filing to use the cameras of Kim to capture images for the genetic algorithms of Sasaki, because Kim teaches and suggests applying genetic algorithms to its images (see Kim para 0032, where “Various methods may be used including, but not limited to edge matching, divide-and-conquer searching, greyscale matching, gradient matching, histogram analysis, and machine learning (e.g., genetic algorithms)”), and it is also predictable that users would benefit from the ability to pick and choose which real world objects the user wants to capture for learning data by simply taking a picture of the object with a commercially available camera.

Claims 5 and 6 are rejected under the same analysis as claim 1 above.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Kim as applied to claim 1 above, and in further view of Nagato et al., WO 2015/001967 A1 (US 2016/0098615 A1 serving as the Official English translation and hereinafter referred to as “Nagato”).

Regarding claim 3, Sasaki does not explicitly disclose wherein the narrowing down the candidates in the second evaluation processing narrows down the candidates to a predetermined percentage of candidates or a predetermined number of candidates whose fitness evaluated by the evaluating fitness in the first evaluation processing is high.
However, Nagato discloses wherein the narrowing down the candidates in the second evaluation processing narrows down the candidates to a predetermined percentage of candidates or a predetermined number of candidates whose fitness evaluated by the evaluating fitness in the first evaluation processing is high (see Nagato para. 0027, where “[o]n the other hand, if the fitness is less than the threshold value, a predetermined number (for example, two) of individuals S2 are extracted from an individual group Gd including the individuals S2 generated in the evolution process, and replaces individuals S1 in the initial individual group G1”).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute Nagato’s child paring rule with that of Sasaki’s rule in Sasaki’s genetic algorithm, because it is predictable that limiting the selection to only two would improve the speed of Sasaki’s genetic algorithm’s convergence, thereby saving time while succeeding at generating the evolved image filter.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Kim as applied to claim 1 above, and in further view of Takeda et al., JP 2004-241943 A (English translation provided by Applicant in IDS of 9/11/2019 and hereinafter referred to as “Takeda”).

Regarding claim 4, Sasaki does not explicitly disclose wherein the processor is further configured to execute creation processing that includes creating the low-resolution learning data, and wherein the creation processing repeats resolution reduction of the learning data and evaluation of fitness of each of the image processing programs using the learning data which is reduced in resolution while gradually changing a value of a reduction ratio, and determines the reduction ratio to be used when creating the low-resolution learning data based on fitness obtained as a result of the repeating of the resolution reduction.
However, Takeda discloses wherein the processor is further configured to execute creation processing that includes creating the low-resolution learning data, and wherein the creation processing repeats resolution reduction of the learning data and evaluation of fitness of each of the image processing programs using the learning data which is reduced in resolution while gradually changing a value of a reduction ratio, and determines the reduction ratio to be used when creating the low-resolution learning data based on fitness obtained as a result of the repeating of the resolution reduction (see Takeda paras. 0013 and 0014, where a reduction ratio for an image is gradually changed during evaluation).
.

Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW M MOYER/             Primary Examiner, Art Unit 2663